                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                EASTERN DIVISION
                                 No. 4:96-CR-26-BO


UNITED STATES OF AMERICA                    )
                                            )
v.                                          )                     ORDER
                                            )
CLARENCE DOUGLAS COAKLEY                    )




       This cause comes before the Court on defendant's motion to correct clerical error. [DE

179]. Rule 36 of the Federal Rules of Criminal Procedure permits a court to correct a clerical

error at any time. For good cause shown, defendant's motion is GRANTED.

       The order reducing sentence entered on August 29, 2019, [DE 178] is CORRECTED as

follows:

       Defendant's sentence on Count One is REDUCED from 360 to 331 months'
       imprisonment.

The remaining provisions of the Court's 29 August 2019 order shall remain in effect.




SO ORDERED, this    /J_ day of September, 2019.



                                            CHIEF UNITED STATES DISTRICT JUDGE
